ON MOTION FOR RELEASE PENDING APPEAL TO THE UNITED STATES SUPREME COURT
COFER, Justice, for the Court:
Movant, Billy Ray King, appellant, has filed motion herein for his release from custody, on bond, pending his attempt to procure review of his case, by certiorari, by the United States Supreme Court.
It appears to us (1) that his motion is governed by our Rule 45; (2) that appearance bond on his appeal to this Court was set at $15,000, and that a bond in double that penalty or $30,000, is required by Rule 45; (3) that movant has not complied with that Rule by filing with his motion a duly approved appearance bond. See Booker v. State, 328 So.2d 668 (Miss.1976).
Therefore, the motion is denied without prejudice to the movant.
PATTERSON, C. J., SMITH and ROBERTSON, P. JJ., and SUGG, WALKER, BROOM, LEE and BOWLING, JJ., concur.